DETAILED ACTION
This office action is in response to applicant’s filing dated May 21, 2021 and June 24, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.
 
Status of Claims
Claim(s) 19-38 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 21, 2021 and June 24, 2021.  Acknowledgement is made of Applicant’s amendment of claim(s) 19 and 28, and addition of new claim 39.  Claim(s) 1-18 were previously canceled.
Applicants elected with traverse Group I, drawn to an artificial red blood cell comprising: a capsule comprising an aqueous solution containing hemoglobin (Hb) and NADH 5000 as set forth in paragraph [0058] of the specification.  The requirement is still deemed proper.  Claim(s) 25-37 remain withdrawn.  
Claims 19-24, 38, and 39 are presently under examination as they relate to the elected species:  a formulation comprising hemoglobin, pyridoxal 5’-phosphate, DPPC/cholesterol/DHSG/DSPE-PEG5000.

Priority
The present application is a national stage entry of PCT/JP2017/008187 filed on March 1, 2017, which claims benefit of JAPAN 2016-040494 filed on March 2, 2016.  The effective filing date of the instant application is March 2, 2016. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 19-24, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (Artificial Cells, Nanomedicine, and Biotechnology, 2013; 41(1):37-41) in view of Rudolph et al (Mol Res Soc Symp Proc, 1987; 110:153-158, cited in a previous Office Action).
Regarding claims 19, 23, and 24, Sakai teaches swine Hb can be purified effectively from whole blood through carbonylation, pasteurization, and tangential flow ultrafiltration; the concentrated swine Hb was encapsulated in phospholipid vesicles (page 40, right, last paragraph).  Sakai teaches purification of SHb from fresh swine whole blood was conducted with processes including carbonylation (SHbO2 → SHbCO), pasteurization (60 °C, 15 hours) and tangential flow ultrafiltration, with yield of 90% (abstract).  Moreover, Sakai teaches swine fresh whole blood was obtained (page 38, left, 1st paragraph); a tangential flow ultrafiltration system of a Biomax V-screen (cutoff Mw.:1000 kDa; Millipore Corp.) was set up for the hemolysis and removal of stroma of swine RBCs (page 38, left 2nd paragraph); the SHb solution as oxyhemoglobin (SHbO2) was converted to carbonylhemoglobin (SHbCO) by bubbling CO gas into the SHb solution for approximately 4 hours; SHbCO solution was heated overnight (15 hours) at 60 ° C to inactivate viruses and to denature other proteins; after heating overnight, the solution was cooled to around 15 ° C using ice/water (page 38, left, 3rd paragraph); dialysis and SHbCO was performed using an ultrafiltration system (Biomax V-screen, Cut off Mw., 8 kDa; Millipore) (page 38, left, 5th paragraph).  Sakai further teaches SHbVs (SHb-vesicles) were prepared; pyridoxal 5’-phosphate  was added to the SHbCO solution as an allosteric effector at a molar ratio of PLP/SHb tetramer  0, 0.5, 1.0, and 2.5; after filtration of the SHbCO solution through a sterilizable filter, it was mixed with lipids and encapsulated in vesicles; the lipid bilayer comprised 1,2-dipalmitoyl-sn-glycero-3-phosphatidylcholine (DPPC), cholesterol, 1,5-O-dihexadecyl-N-succinyl-L-glutamate (DHSG), and 1,2-distearoyl-sn-glycerol-3-phosphatidylethanolamine-N-PEG5000 (DSPE-PEG) (page 38; left, last paragraph); phosphate buffered saline (PBS, pH 7.4) and phosphate buffer (PB, pH 7.4) were used for dissolving Hb (Figure 2, caption).  Phosphate buffered saline reads on aqueous solution.  The nanofiltration membrane of the cited art appears to meet the structural limitations of the instant claim in view of the specification (see Example 1).  The method of purifying Hb appears to be the same or very close to the method disclosed in the specification.  Thus, Sakai teaches an artificial red blood cell comprising a capsule comprising an aqueous solution containing hemoglobin wherein said aqueous solution having been obtained from swine blood and heated for 15 hours at 60 ° C and filtered using a nanofiltration membrane with a molecular weight cut off of 8 kDa.   Sakai does not teach the artificial red blood cell capsule comprises NADH and/or NADPH.  
However, Rudolph teaches an improved stability of a blood substitute, a liposome encapsulated hemoglobin  (LEH) (abstract); efforts were concentrated on protecting LEH in solution and in the long-term preservation of LEH by lyophilization (abstract); retarding and reversing the oxidative process of metHb formation in solution was achieved by addition of antioxidants such as NADH and glutathione (abstract).  Rudolph teaches the shelf-life of LEH is 2O2 generation and superoxide radicals; thus, such agents as catalase, superoxide dismutase (SOD), ascorbate, NADH/NADPH, and 3-ribosyluric acid have shown moderate protection of hemoglobin from oxidative damage from nitrites and radical producing agents (page 153, last paragraph).  Moreover, the metHb reductase system is NADH dependent; NADH was observed to markedly decrease metHb levels over the observed time course at 4°C; this mechanism could be responsible for the significant decrease in methemoglobin levels we observed in Hb preparations which contained marked quantities of metHb; which mechanism is active in our hemolysates would depend on the substrates available, their concentration, and the affinity of the agents responsible for their removal (page 156, 1st paragraph).  
As such, since Sakai teaches an artificial red blood cell comprising a capsule comprising an aqueous solution containing hemoglobin wherein said aqueous solution having been obtained from swine blood and heated for 15 hours at 60 ° C and filtered using a nanofiltration membrane with a molecular weight cut off of 8 kDa; and since Rudolph teaches that the shelf-life of LEH is determined in part by oxidative damage to Hb, the oxidized form of Hb, methemoglobin (metHb), will not transport oxygen, and the accumulation of metHb often results in the precipitation of Hb in the form of Heinz bodies, the metHb reductase system is NADH dependent, NADH was observed to markedly decrease metHb levels over the observed time course at 4°C; and this mechanism could be responsible for the significant decrease in prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial red blood cell comprising a capsule comprising an aqueous solution containing hemoglobin wherein said aqueous solution having been obtained from swine blood and heated for 15 hours at 60 ° C and filtered using a nanofiltration membrane with a molecular weight cut off of 8 kDa taught by Sakai to further comprise NADH with an expectation of success, since the prior art establishes that the shelf-life of LEH is determined in part by oxidative damage to Hb, which results in the oxidized form of Hb, methemoglobin (metHb), which will not transport oxygen, the metHb reductase system is NADH dependent, NADH was observed to markedly decrease metHb levels over the observed time course at 4°C; and this mechanism could be responsible for the significant decrease in methemoglobin levels we observed in Hb preparations.


Regarding claims 20 and 38, the prior art does not explicitly teach wherein the 50% metHb conversion time is 72 hours or more or wherein the enzyme activity for reducing metHb is 10% or less compared to the enzyme activity before having been substantially eliminated. However, the above pharmacokinetic parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together, all this would result in the composition of claims 19, 20, 23, 24, and 38 with a reasonable expectation of success.
Regarding claim 21, Sakai teaches the Hb concentration of the suspension was adjusted to 10 g/dL (page 38, right, 1st paragraph).  A concentration of 10 g/dL is equivalent to 1.6 mM, as evidenced by instant claim 21.  Moreover, Rudolph teaches the addition of 10 mM and 60 mM of NADH (col 4, lines 14-20).    MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the composition of claim 21 with a reasonable expectation of success.

Regarding claim 22, Sakai teaches pyridoxal 5’-phosphate  was added to the SHbCO solution as an allosteric effector at a molar ratio of PLP/SHb tetramer  0, 0.5, 1.0, and 2.5 (page 38; left, last paragraph).  Regarding the molar concentration of pyridoxal 5’-phospate, it would have been obvious to one of ordinary skill in the art to optimize the amount of pyridoxal 5’-phospate in the composition comprising hemoglobin blood substitute comprising hemoglobin and NADH because optimizing the molar concentration of components in a composition is a result effective-variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed molar concentration, the determination of the optimum or workable molar concentration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the composition of claims 22 with a reasonable expectation of success.

Regarding claim 39, Sakai teaches aqueous solution having been obtained from swine blood and heated for 15 hours at 60 ° C (pasteurization (60 °C, 15 hours).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the pasteurization treatment  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the composition of claim 39 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Declaration of Hiromi Sakai under 37 CFR 1.132
The Declaration of Hiromi Sakai under 37 CFR 1.132 filed June 24, 2021 is sufficient to overcome the rejection of claim(s) 19, 20, 23, and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Rudolph et al (Mol Res Soc Symp Proc, 1987; 110:153-158).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakai et al (Artificial Cells, Nanomedicine, and Biotechnology, 2013; 41(1):37-41) in view of Rudolph et al (Mol Res Soc Symp Proc, 1987; 110:153-158) and is set 
Conclusion
Claims 19-24, 38 and 39 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628